915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul LACKLAND, also known as Paul Parker, Defendant-Appellant.
No. 90-5119.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Paul Lackland was convicted of two counts of possession of cocaine with intent to distribute under 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.  Lackland was sentenced inter alia to two concurrent one hundred sixty-two month terms of imprisonment.  The length of the sentence is the subject of this appeal.  The parties have briefed the issues.


3
Upon consideration, we find the appeal to be without merit.  Lackland contends that he was entitled to a two level reduction under Sentencing Guideline Sec. 3E1.1 for his acceptance of responsibility.  A decision not to award the Sec. 3E1.1 reduction will be upheld unless clearly erroneous.   United States v. Wilson, 878 F.2d 921, 923-24 (6th Cir.1989).  The probation officer testified that Lackland disingenuously stated that he [Lackland] was originally unaware of the exact contents of the package of cocaine.  The district court found that this testimony was credible and that this evinced a desire not to accept responsibility for the crime.  This finding is supportable by a preponderance of the evidence and will not be disturbed.  We also find that there was sufficient evidence from which the court could find that Lackland had been sentenced in 1985 for receiving stolen property.  His criminal history was thus properly calculated.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.